DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 10,158,190).
In regard to claim 1, Sun et al. (US 10,158,190) discloses a substrate protection structure during inner housing assembling comprising: 
an outer housing 60; 
a substrate 21; 
an inner housing 10 that is disposed with the substrate 21 and is disposed in the outer housing 60 by moving in a predetermined direction relative to the outer housing 60 together with the substrate 21; and 
a first projecting portion 221 that is disposed to the inner housing 10 (see fig. 2), and projects further on a rear side than the substrate 21 in the predetermined direction when the inner housing 10 is disposed in the outer housing 60 (see figures 2 and 3).

In regard to claim 2, Sun et al. (US 10,158,190) discloses the inner housing 10 comprises a second projecting portion 11 or 12 (see fig. 5); and the second projecting portion contacts the outer housing 60 and is pressed by the outer housing 60 when the inner housing 10 is disposed in the outer housing 60, so that the inner housing 10 and the outer housing 60 are integrated with each other with an energizing force. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 10,651,614).
	In regard to claim 1, Sun et al. (US 10,651,614) discloses a substrate protection structure during inner housing assembling comprising: 
an outer housing 20; 
a substrate 12; 
an inner housing 201 that is disposed with the substrate 12 and is disposed in the outer housing 20 by moving in a predetermined direction relative to the outer housing 20 together with the substrate 12; and 
a first projecting portion 41 that is disposed to the inner housing 201, and projects further on a rear side (toward 11 in fig. 5) than the substrate 12 in the predetermined direction when the inner housing 201 is disposed in the outer housing 20 (see figure 5).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 3, the prior art fails to provide, teach or suggest the first projecting portion of the inner housing constitutes a guide portion that guides the substrate when the substrate is disposed in the inner housing.  In regard to claim 4, the prior art fails to provide, teach or suggest a cover that is disposed to the outer housing and closes an opening of a recessed portion that houses the substrate and the inner housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
8/9/2022


/THO D TA/Primary Examiner, Art Unit 2831